DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 06/02/2021 has been entered. Claims 1, 2, 4-7, 10-12, and 14-20 remain pending in the application and claims 21-22 have been added. Applicant’s amendments to the claims have overcome each interpretation of the rejection previously set forth in the Non-Final Office Action mailed 02/02/2021.
Response to Arguments
Applicant’s amendments filed 06/02/2021 overcome the previous rejections.  However, in light of the claim amendments, a new rejection of [Stecco in view of Gal] is applied as outlined below.  All arguments directed to the claims as amended are addressed in the body of the rejection below.  Arguments applicable to the current interpretation of the prior art will be addressed.
Applicant states that Gal’s balloon structure is not within the lumen of the shaft 276, however in paragraph 100 of Gal it states “device 270 may include an expandable mesh grasper 272, positioned inside an inflatable balloon 274 (or alternatively a membrane or other friction reducing/protective member), and a shaft 276 for housing both.” 
Applicant also states the structure 274 is not configured to “expand within the lumen to apply a force on the flexible distal extension toward the axis of the lumen” and that structure 274 is configured to expand completely outside of shaft 276. However, balloon structure 274 is housed within shaft 276 as stated in paragraph 100, and paragraph 101 discloses the inflation of balloon 274, therefore meeting the limitation of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 10-12, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Stecco et al. (WO 2014/201380) in view of Gal et al (US PGPub 2014/0309656), hereinafter known as “Stecco,” and “Gal,” respectively.
With regards to claim 1, 10-12, and 21, Stecco discloses (Figures 1-6) an apparatus for delivery or retrieval of a vascular medical device, the apparatus comprising: 
an elongate shaft 34 having an axis having a funnel shape flexible distal extension 30 comprising braid (Paragraphs 16-17), the funnel shape extension 30 folded-back inwardly (Paragraph 20) at a distal opening 40 to form a flap proximal opening 42, the proximal opening 42 sized to receive and pass an end of the medical device therethrough; and 
an elongate sleeve 50, the sleeve sized for the end of the medical device to be secured in a pocket within the distal extension when the distal portion of the elongate sleeve 50 is advanced over the distal extension 30 of the elongate shaft 34 (Paragraph 23). 

However, Gal teaches (Figures 11A-11B) an elongate sleeve 276 comprising a distal portion having an axially-expandable member 274, alternatively 272 (balloon 274 within a lumen of the elongate sleeve 276; Paragraph 100 – shaft 276 for housing inflatable balloon 274; alternatively the plurality of internal members of springs 272 as cited in paragraphs 92 and 100) within a lumen of the elongate sleeve 276; 
wherein the axially expandable member 274 is configured to expand within the lumen to apply a force on the flexible distal extension toward the axis of the lumen (paragraphs 100 states the balloon is housed within the shaft 276 and paragraph 101 states the balloon may be integrated in such a way that inflation causes an additional retention force on the stone by inflating the side of the balloon 274 on the inside of mesh grasper 272 around the stone); 
wherein the axially-expandable member comprises a balloon 274 and wherein the balloon 274 is toroidal (See Figure 11A-11B, balloon is shaped toroidal with the hole in the middle after inflation); 
wherein the distal portion of the sleeve 276 comprises a plurality of internal members 272, the plurality of internal members being fins (Paragraph 92 and 100 – expandable mesh grasper 272 can be constructed from spring stainless steel); and wherein the axially-expandable member comprises a spring (Paragraph 92 and 100 – expandable mesh grasper 272 can be constructed from spring stainless steel).

With regards to claim 2, Stecco/Gal disclose the device as claimed in claim 1. Gal further teaches wherein the distal portion of the sleeve 276 is conical in shape (see Figure 11A – balloon 274 displays a conical shape). 
With regards to claim 4, Stecco discloses wherein the distal portion of the sleeve incorporates a marker band 52 (Paragraph 16).
	With regards to claim 17, 20, and 22, Stecco discloses (Figures 1-6) a method of vascular medical device retrieval, the method comprising: 
	positioning a retrieval device 100 comprising a shaft 34 and a flexible distal extension 30 having an inwardly folded-back flap 46 (Paragraph 20) to define an interior pocket 44 with the pocket receiving an end 24 of a medical device (Paragraph 23); and 
	sliding a sleeve 50 over the flexible distal extension 30 (Paragraph 23); 
	compressing the extension progressively (Paragraph 23); and 
	capturing the end 24 of the medical device (Paragraph 23).
	Stecco is silent wherein the sleeve comprises an axially-expandable member within a lumen of the elongate sleeve, wherein the axially-expandable member in configured to expand within the lumen to apply a force on the flexible distal extension toward the axis of the lumen; wherein the axially-
However, Gal teaches (Figures 11A-11B) a sleeve 276 comprising a distal portion having an axially-expandable member 274, alternatively 272 (balloon 274 within a lumen of the elongate sleeve 276; Paragraph 100 – shaft 276 for housing inflatable balloon 274; alternatively the plurality of internal members of springs 272 as cited in paragraphs 92 and 100) within a lumen of the elongate sleeve 276; 
wherein the axially expandable member 274 is configured to expand within the lumen to apply a force on the flexible distal extension toward the axis of the lumen (paragraphs 100 states the balloon is housed within the shaft 276 and paragraph 101 states the balloon may be integrated in such a way that inflation causes an additional retention force on the stone by inflating the side of the balloon 274 on the inside of mesh grasper 272 around the stone); 
wherein the axially-expandable member comprises a balloon 274; and wherein the axially-expandable member comprises a spring (Paragraph 92 and 100 – expandable mesh grasper 272 can be constructed from spring stainless steel).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Stecco to include the axially-expandable member of the balloon and springs as taught by Gal for the purpose of preventing trauma to the tissue (Paragraph 57 of Gal), as well as allowing for elasticity (Paragraph 92 of Gal) so that the device of Stecco can retrieve a medical device of larger dimensions. The geometry of the grasper 272 can be elastically compressed into a much smaller (unexpanded) shape and can also cause the tip diameter to increase until it matches the horizontal diameter of the larger device to be captured (Paragraph 100 of Gal). This allows for easier maneuverability of the device within the body.
	With regards to claim 18 and 19, the combination of Stecco/Gal discloses wherein the progressive compression is caused by decreasing diameter of the distal portion of the sleeve (Paragraph . 
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Stecco/Gal in view of Volobuyev et al (US PGPub 2009/0182370), hereinafter known as “Volobuyev.”
With regards to claims 5-7, Stecco/Gal disclose the apparatus as claimed in claim 2. Stecco/Gal disclose wherein the distal portion of the sleeve comprises a conical section (See rejection of claim 2 above). Stecco/Gal are silent wherein the distal portion of the sleeve is characterized by an included angle of between 5 and 30 degrees, or between 5 and 15 degrees, or between 7 and 12 degrees.
However, Volobuyev teaches (Figures 13-18) wherein the conical angle of the helical extraction wire 80 may be narrow (such as between approximately parallel to the centerline (which would approximate to about 0 degrees) to approximately 30 degrees) (Paragraph 56). Volobuyev does not explicitly disclose the angle being between 7 and 12 degrees.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Stecco/Gal for the angle of Volobuyev from between 0 and 30 degrees to between 7 and 12 degrees since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Any angled sleeve would allow for progressive compression, and thus would be accomplished with the sleeve of Volobuyev.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Stecco/Gal in view of Ginsburg (US Patent 5,011,488).
With regards to claim 14, Stecco/Gal discloses the apparatus as claimed in claim 1. Stecco/Gal are silent to an expandable funnel mounted on the elongate shaft.
However, Ginsburg teaches (Figure 1) an expandable funnel (30) mounted on a shaft (14).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Stecco/Gal to include the expandable funnel taught by Ginsburg for the purpose of collecting thrombus or clot dislodged from the blood vessel (Col 6 line 65 – Col 7 line 1 of Ginsburg). Ginsburg’s device contains a proximal funnel 30 used to capture thrombus/clot, similarly to how Applicant’s device is achieving. To add that proximal funnel of Ginsburg to the device of Stecco would be obvious to further collect thrombus/clot that was dislodged after the medical device is captured by the funnel/flap of Stecco.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stecco/Gal in view of Sachar (US Patent 2015/0133918).
With regards to claims 15-16, Stecco/Gal discloses the apparatus as claimed in claim 1. Stecco/Gal are silent to the expandable funnel mounted on the elongate sleeve; and wherein the funnel is mounted proximal to the distal portion of the sleeve.
However, Sachar teaches (Figure 17) an expandable funnel (30) mounted on the sleeve (14) proximal to the extension (70). Sachar also teaches wherein the expandable funnel (30) is mounted on the elongate sleeve (14) and proximal to the treatment device (Paragraph [0063]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Stecco/Gal to include the expandable funnel taught by Sachar for the purpose of permitting passage of blood but to capture particles larger than normal blood particles (Paragraph 67 of Sachar).
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        08/19/2021

/MELANIE R TYSON/Primary Examiner, Art Unit 3771